 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   BRIAN JUDAH MICHALEK,
                                                               Case No. C19-5605-RJB-TLF
 7                              Plaintiff,
            v.                                                 ORDER DENYING MOTION TO
 8                                                             APPOINT COUNSEL
     JOE NOLE, ET AL.,
 9
                                Defendants.
10

11          Plaintiff is proceeding pro se and in forma pauperis in this civil rights action pursuant to

12   42 U.S.C. § 1983. By order dated December 30, 2019, the Court dismissed one of the defendants

13   named in plaintiff’s complaint and by order dated January 3, 2020, directed service against the

14   remaining two defendants. Dkts. 23, 25. Presently before the Court is plaintiff’s motion for court

15   appointed counsel. Dkt. 24.

16          The plaintiff has no constitutional right to appointed counsel in a § 1983 action. Storseth

17   v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v. $292,888.04 in U.S.

18   Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is

19   discretionary, not mandatory.”). In “exceptional circumstances,” the Court may appoint counsel

20   for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)). Rand v. Roland, 113 F.3d 1520,

21   1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th Cir. 1998).

22          The Court must evaluate both “the likelihood of success on the merits [and] the ability of

23   the petitioner to articulate his claims pro se in light of the complexity of the legal issues

24

25

     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1   involved”, to make an assessment whether exceptional circumstances show that counsel should

 2   be appointed. Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v.

 3   Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead facts that show he has an

 4   insufficient grasp of his case or the legal issue(s) involved, as well as an inadequate ability to

 5   articulate the factual basis of his claim. Agyeman v. Corrections Corp. of America, 390 F.3d

 6   1101, 1103 (9th Cir. 2004). Although a pro se litigant may be better served with the assistance

 7   of counsel, that is not the test. Rand, 113 F.3d at 1525.

 8           Plaintiff’s motion states only that he is requesting court appointed counsel but fails to set

 9   forth any facts indicating a likelihood of success on the merits or that he is unable to articulate

10   his claims pro se in light of the complexity of the legal issues involved. At this point plaintiff has

11   articulated his claims with sufficient clarity for the Court to order service of that complaint with

12   respect to two defendants. Moreover, plaintiff’s claims appear to relate to the circumstances of

13   his arrest and detention and, at this point, do not appear to raise particularly complex issues of

14   fact or law. At this early point in the litigation, plaintiff has not demonstrated an inability to

15   present his claims to this Court without counsel nor has he shown that he is likely to succeed on

16   the merits of his claims. Plaintiff’s motion for appointment of counsel (Dkt. 24), therefore, is

17   DENIED without prejudice.

18           Dated this 7th day of January, 2020.

19

20

21                                                           A
                                                             Theresa L. Fricke
22                                                           United States Magistrate Judge

23

24

25

     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
